DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 20, 2022 has been entered. Claims 1-6, 9, 14-18, and 20-24 are pending, of which claims 14-18 and 20 are withdrawn.
Claims 1-6, 9, and 21-24 are presented for examination below.
Response to Amendment
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (KR 200351598Y1) in view of Sokolowski et al. (herein Sokolowski)(US PG Pub 2008/0110049), further in view of The Blue Mouse (see previous attachment), as evidenced by TECHKnitting (see previous attachment), further in view of Brach et al. (herein Brach)(US Patent No. 5,931,023), 
Regarding claim 1, Yoo discloses a sock (S, see embodiment of Figs.1-4 and paragraphs 0021-0028) comprising:
a sock body (10) having a collar (portion of 10 extending around and defining foot opening 20, see Figs. 2-3); and
at least a first strap (first strap 30) having a first end extending from the collar of the sock body (proximal end of strap 30, see Figs. 1-4) and a detached second end (distal end of strap 30), the first strap extending lengthwise from the first end to the second end (see at least Figs. 1-2).
Yoo further discloses wherein the sock body and straps may be integrally formed and may include an elastomeric yarn such as spandex (see paragraph 0028) but fails to explicitly disclose wherein the straps are knitted and comprise a plurality of knitted courses, at least a portion of the plurality of knitted courses comprising the elastomeric yarn.
However, Sokolowski teaches a sock (30’, see Figs. 11A-11B paragraphs 0061-0064; Sokolowski discloses in paragraph 0062 wherein “foot-receiving portion 31’ has the general configuration of a sock”) comprising: a sock body (31’) having a collar (portion of sock body 31’ proximate foot opening 33’, see Figs. 11A-11B and paragraph 0062); and at least a first knitted strap (first 32’, see Figs. 11A-11B and paragraph 0062) having a first end (proximal end of 32’ attached to sock body 31’) extending from the collar of the sock body (see Fig. 11A) and a detached second end (distal end of 32’ including fastener 34’), the first knitted strap extending lengthwise form the first end to the second end and comprising a plurality of knitted courses (see Figs. 11A-11B and paragraph 0062, knitted strap 32’ is formed through the flat knitting process and therefore includes a plurality of knitted courses), at least a portion of the plurality of knitted courses comprising an elastomeric yarn (see paragraphs 0050-0051 and 0061-0064), to facilitate a unitary three-dimensional construction of the sock and to allow different stitches and yarns to be easily incorporated into the sock to achieve desired material properties (see paragraphs 0047-0051 and 0069).
Therefore, based on Sokolowski’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Yoo’s sock from a knitted construction, such that the sock body would be a knitted sock body and the straps would be knitted straps comprising a plurality of knitted courses at least a portion of the plurality of knitted courses comprising an elastomeric yarn, as Yoo already discloses wherein the sock body and straps may be integrally formed and may include an elastomeric yarn such as spandex, and forming the sock from a knitted construction would facilitate a unitary three-dimensional construction of the sock and allow different stitches and yarns to be easily incorporated into the sock to achieve desired material properties.
Sokolowski fails to specifically teach wherein the plurality of knitted courses extend in a widthwise direction of the first knitted strap. Sokolowski is silent as to which direction the knitted courses run.
However, The Blue Mouse teaches a knitted article of apparel (garment of Fig. 1) comprising a first knitted strap and a second knitted strap (see annotated Fig. 1) each having a plurality of knitted courses that extend in a widthwise direction of each knitted strap (see Fig. 1 and page 4, section “Strap 1,” the straps are knitted in a plain stockinette stitch with the rows/courses extending in a widthwise direction of the straps). It is noted that knitting the straps with the plurality of knitted courses extending in a widthwise direction of the straps would allow the straps to be easily integrated with the rest of the knitted article (either by being formed in a single piece, or by picking up the stitches of the main body of the knitted article), and both Yoo and Sokolowski already teach wherein the straps may be formed integrally or knitted/interwoven with the body of the sock (see paragraph 0028 of Yoo and paragraph 0062 of Sokolowski). 


    PNG
    media_image1.png
    1076
    1302
    media_image1.png
    Greyscale

Therefore, based on The Blue Mouse’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically knitted the straps of Yoo/Sokolowski with the plurality of knitted courses extending in a widthwise direction of the first knitted strap, as doing so would allow the straps to be easily integrated with the rest of the knitted sock.
The Blue Mouse further teaches wherein each strap is knitted in such a way that the technical face (“knit” face of the stockinette stitch pattern, as in Row 2 and other even rows of the strap, which faces away from the wearer, see Fig. 1 and Page 4, section “Strap 1”) extending from a first longitudinal edge (see annotated Fig. 1 below) of the first knitted strap is turned toward the technical back (“purl” face of the stockinette stitch pattern, as in Row 1 and other odd rows of the strap, which faces the body of the wearer, see Fig. 1 and Page 4, section “Strap 1”) extending from the first longitudinal edge (see annotated Fig. 1), and wherein the technical face extending from a second longitudinal edge of the first knitted strap is turned toward the technical back extending from the second longitudinal edge (see annotated Fig. 1 and Page 4, section “Strap 1”; as noted above, the straps are knit in a plain stockinette stitch, which causes the longitudinal edges to curl backwards towards the technical back of the fabric, as seen in Fig. 1 of The Blue Mouse) to form a tubular-like structure for the first knitted strap (due to the “curling” shape of the respective first and second longitudinal edges, see Fig. 1 and below).


    PNG
    media_image2.png
    1074
    1611
    media_image2.png
    Greyscale


The Examiner further notes that the “curling” nature of stockinette knitted fabric to produce a tubular-like structure is well known by one having ordinary skill in the art. See, for example, pages 2-7 of TECHKnitting and Fig. 6 of TECHKnitting (reproduced below), which shows that the technical face will naturally curl towards the technical back along the longitudinal edges of a strap-like article (“long skinny object” shown in white) to form a tubular-like structure, by virtue of the way the fabric is knitted.

    PNG
    media_image3.png
    1256
    1109
    media_image3.png
    Greyscale

(FIG. 6 of TECHKnitting)

Yoo, Sokolowski, and The Blue Mouse together substantially teach the invention as claimed above, and further teach wherein the sock may be formed of various elastomeric and non-elastomeric yarns, including yarns that incorporate two or more different materials (see paragraph 0028 of Yoo, and paragraphs 0050-0051 of Sokolowski), but fail to teach a construction wherein the elastomeric yarn is plated with the non-elastomeric body yarn such that the non-elastomeric body yarn is positioned on a technical face of the first knitted strap and the elastomeric yarn is positioned on a technical back of the first knitted strap. 
However, Brach teaches a plated knit fabric including an elastomeric yarn (18) and a non-elastomeric body yarn such as cotton (55; see column 1, line 15 – column 2, line 28; column 5, line 1 – column 6, line 15; and column 12, lines 18-64), wherein the elastomeric yarn is plated with the non- elastomeric body yarn such that the non-elastomeric body yarn is positioned on a technical face of the first knitted strap and the elastomeric yarn is positioned on a technical back of the first knitted strap (see Fig. 16 and column 12, lines 18-27), so as to allow the elastomeric yarn to be hidden from view in the finished knit article (see column 6, lines 10-16), and to provide a composite knitted fabric that has minimal distortion, consistent sizing, and a soft uniform feel (see column 12, lines 18-64).
Therefore, based on Brach’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the straps together taught by Yoo, Sokolowski, and The Blue Mouse to include a construction wherein the elastomeric yarn is plated with the non- elastomeric body yarn such that the non-elastomeric body yarn is positioned on a technical face of the first knitted strap and the elastomeric yarn is positioned on a technical back of the first knitted strap; as doing so would allow the elastomeric yarn to be hidden from view in the finished knit article; and would provide a composite knitted fabric that has minimal distortion, consistent sizing, and a soft uniform feel.


Regarding claim 2, the modified sock of Yoo (i.e., Yoo in view of Sokolowski, The Blue Mouse, and Brach) is further disclosed to comprise a second knitted strap (second strap 30 of Yoo) having a first end extending from the collar of the sock body (proximal end of strap 30, see Figs. 1-4 of Yoo) and a detached second end (distal end of strap 30, see Figs. 1-4 of Yoo), the second knitted strap extending lengthwise from the first end to the second end and comprising a plurality of knitted courses extending in a widthwise direction of the second knitted strap (see Fig. 1 and page 4, section “Strap 1” of The Blue Mouse, and rejection of claim 1 above), wherein at least a portion of the plurality of knitted courses comprises an elastomeric yarn (see paragraph 0028 of Yoo, paragraphs 0050-0051 of Sokolowski, rejection of claim 1 above).

Regarding claim 3, the modified sock of Yoo (i.e., Yoo in view of Sokolowski, The Blue Mouse, and Brach) is further disclosed wherein the first knitted strap (first 30 of Yoo) extends from a lateral side of the collar, and wherein the second knitted strap (second 30 of Yoo) extends from a medial side of the collar (see at least Figs. 3-4 of Yoo; first and second straps 30 extend from opposite lateral and medial sides of the collar of sock body 10).

Regarding claim 4, the modified sock of Yoo (i.e., Yoo in view of Sokolowski, The Blue Mouse, and Brach) is further disclosed wherein the sock body (10 of Yoo, as modified above) has a knit construction (see at least paragraph 0062 of Sokolowski and rejection of claim 1 above).

Regarding claim 5, the modified sock of Yoo (i.e., Yoo in view of Sokolowski, The Blue Mouse, and Brach) is further disclosed wherein the first knitted strap (first 30 of Yoo/first 32’ of Sokolowski) is integrally knit with the collar of the sock body (see paragraph 0028 of Yoo; at least paragraph 0062 of Sokolowski; and rejection of claim 1 above).

Regarding claim 6, the modified sock of Yoo (i.e., Yoo in view of Sokolowski, The Blue Mouse, and Brach) is further disclosed wherein the second knitted strap (second 30 of Yoo/second 32’ of Sokolowski) is integrally knit with the collar of the sock body (see paragraph 0028 of Yoo; at least paragraph 0062 of Sokolowski; and rejection of claim 1 above).

Regarding claim 9, the modified sock of Yoo (i.e., Yoo in view of Sokolowski, The Blue Mouse, and Brach) is further disclosed wherein the first longitudinal edge is unaffixed from the second longitudinal edge along at least a portion of a length of the first knitted strap (first 30 of Yoo/first strap of The Blue Mouse; see at least Figs. 1-4 of Yoo and annotated Fig. 1 of The Blue Mouse).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, in view of Sokolowski, further in view of The Blue Mouse, as evidenced by TECHKnitting.
Regarding claim 21, Yoo discloses a sock (S, see embodiment of Figs. 1-4 and paragraphs 0021-0028) comprising:
a sock body (10) having a collar (portion of 10 extending around and defining foot opening 20, see Figs. 2-3); and
at least a first strap (first strap 30) having a first end extending from an edge of the collar of the sock body (proximal end of strap 30, see Figs. 1-4) and a detached second end (distal end of strap 30), the first strap extending lengthwise from the first end to the second end (see at least Figs.1-2), and wherein the first end of the first strap has a greater width the second end of the first strap (see at least Fig. 2, straps 30 each have a greater width at the first/proximal end and a smaller width at the second/distal end).
Yoo further discloses wherein the sock body and straps may be integrally formed and may include an elastomeric yarn such as spandex (see paragraph 0028) but fails to explicitly disclose wherein the straps are knitted and comprise a plurality of knitted courses, at least a portion of the plurality of knitted courses comprising the elastomeric yarn.
However, Sokolowski teaches a sock (30’, see Figs. 11A-11B paragraphs 0061-0064; Sokolowski discloses in paragraph 0062 wherein “foot-receiving portion 31’ has the general configuration of a sock”) comprising: a sock body (31’) having a collar (portion of sock body 31’ proximate foot opening 33’, see Figs. 11A-11B and paragraph 0062); and at least a first knitted strap (first 32’, see Figs. 11A-11B and paragraph 0062) having a first end (proximal end of 32’ attached to sock body 31’) extending from the collar of the sock body (see Fig. 11A) and a detached second end (distal end of 32’ including fastener 34’), the first knitted strap extending lengthwise form the first end to the second end and comprising a plurality of knitted courses (see Figs. 11A-11B and paragraph 0062, knitted strap 32’ is formed through the flat knitting process and therefore includes a plurality of knitted courses), at least a portion of the plurality of knitted courses comprising an elastomeric yarn (see paragraphs 0050-0051 and 0061-0064), to facilitate a unitary three-dimensional construction of the sock and to allow different stitches and yarns to be easily incorporated into the sock to achieve desired material properties (see paragraphs 0047-0051 and 0069).
Therefore, based on Sokolowski’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Yoo’s sock from a knitted construction, such that the sock body would be a knitted sock body and the straps would be knitted straps comprising a plurality of knitted courses at least a portion of the plurality of knitted courses comprising an elastomeric yarn, as Yoo already discloses wherein the sock body and straps may be integrally formed and may include an elastomeric yarn such as spandex, and forming the sock from a knitted construction would facilitate a unitary three-dimensional construction of the sock and allow different stitches and yarns to be easily incorporated into the sock to achieve desired material properties.
Sokolowski fails to specifically teach wherein the plurality of knitted courses extend in a widthwise direction of the first knitted strap. Sokolowski is silent as to which direction the knitted courses run.
However, The Blue Mouse teaches a knitted article of apparel (garment of Fig. 1) comprising a first knitted strap and a second knitted strap (see annotated Fig. 1) each having a plurality of knitted courses that extend in a widthwise direction of each knitted strap (see Fig. 1 and page 4, section “Strap 1,” the straps are knitted in a plain stockinette stitch with the rows/courses extending in a widthwise direction of the straps). It is noted that knitting the straps with the plurality of knitted courses extending in a widthwise direction of the straps would allow the straps to be easily integrated with the rest of the knitted article (either by being formed in a single piece, or by picking up the stitches of the main body of the knitted article), and both Yoo and Sokolowski already teach wherein the straps may be formed integrally or knitted/interwoven with the body of the sock (see paragraph 0028 of Yoo and paragraph 0062 of Sokolowski). 


    PNG
    media_image1.png
    1076
    1302
    media_image1.png
    Greyscale


Therefore, based on The Blue Mouse’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically knitted the straps of Yoo/Sokolowski with the plurality of knitted courses extending in a widthwise direction of the first knitted strap, as doing so would allow the straps to be easily integrated with the rest of the knitted sock.
The Blue Mouse further teaches wherein each strap is knitted in such a way that the technical face (“knit” face of the stockinette stitch pattern, as in Row 2 and other even rows of the strap, which faces away from the wearer, see Fig. 1 and Page 4, section “Strap 1”) extending from a first longitudinal edge (see annotated Fig. 1 below) of the first knitted strap is turned toward the technical back (“purl” face of the stockinette stitch pattern, as in Row 1 and other odd rows of the strap, which faces the body of the wearer, see Fig. 1 and Page 4, section “Strap 1”) extending from the first longitudinal edge (see annotated Fig. 1), and wherein the technical face extending from a second longitudinal edge of the first knitted strap is turned toward the technical back extending from the second longitudinal edge (see annotated Fig. 1 and Page 4, section “Strap 1”; as noted above, the straps are knit in a plain stockinette stitch, which causes the longitudinal edges to curl backwards towards the technical back of the fabric, as seen in Fig. 1 of The Blue Mouse) to form a tubular-like structure for the first knitted strap (due to the “curling” shape of the respective first and second longitudinal edges, see Fig. 1 and below).


    PNG
    media_image2.png
    1074
    1611
    media_image2.png
    Greyscale


The Examiner further notes that the “curling” nature of stockinette knitted fabric to produce a tubular-like structure is well known by one having ordinary skill in the art. See, for example, pages 2-7 of TECHKnitting and Fig. 6 of TECHKnitting (reproduced below), which shows that the technical face will naturally curl towards the technical back along the longitudinal edges of a strap-like article (“long skinny object” shown in white) to form a tubular-like structure, by virtue of the way the fabric is knitted.

    PNG
    media_image3.png
    1256
    1109
    media_image3.png
    Greyscale

(FIG. 6 of TECHKnitting)

Regarding claim 22, the modified sock of Yoo (i.e., Yoo in view of Sokolowski and The Blue Mouse) is further disclosed to comprise a second knitted strap (second strap 30 of Yoo/second strap of The Blue Mouse) having a first end extending from the collar of the sock body (proximal end of strap 30, see Figs. 1-4 of Yoo) and a detached second end (distal end of strap 30, see Figs. 1-4 of Yoo), the second knitted strap extending lengthwise from the first end to the second end and comprising a plurality of knitted courses extending in a widthwise direction of the second knitted strap (see Fig. 1 and page 4, section “Strap 1” of The Blue Mouse, and rejection of claim 1 above), wherein at least a portion of the plurality of knitted courses comprises an elastomeric yarn (see paragraph 0028 of Yoo, paragraphs 0050-0051 of Sokolowski, rejection of claim 1 above), wherein the first end of the second knitted strap has a greater width than the second end of the second knitted strap (see at least Fig. 2 of Yoo; straps 30 each have a greater width at the first/proximal end and a smaller width at the second/distal end, and wherein the second knitted strap comprises a tubular-like structure (due to the “curling” knitted construction of the strap; see Fig. 1 of The Blue Mouse; pages 2-7 and Fig. 6 of TECHKnitting; and rejection of claim 21 above).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Sokolowski, and The Blue Mouse (as evidenced by TECHKnitting), as applied to claim 21 above, in view of Landau (US Patent No. 3,421,513).
Regarding claim 23, Yoo, Sokolowski, and The Blue Mouse teach the limitations of claim 21, as discussed above. Sokolowski further discloses wherein it is known in the art to form shaped articles using flat knitting processes (otherwise known as a fully-fashioned knit, as opposed to a cut-and-sew knit) to reduce waste and eliminate seams (see paragraphs 0035 and 0047-0048), but fails to explicitly disclose wherein the first end of the first knitted strap includes a greater number of wales than the second end of the first knitted strap.
However, Landau teaches a method of increasing or decreasing the width of a flat-knitted article by increasing or decreasing the number of wales extending across the width of the article (see Figs. 1 and 3; column 1, line 63 – column 2, line 62; and column 4, lines 30-44), so as to allow the flat-knitted article to form the desired shape without the use of unsightly seams (see column 1, lines 1-25 and column 4, lines 30-44).
Therefore, based on Sokolowski’s and Landau’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed the tapering shape of Yoo’s straps by decreasing the number of wales along the length of the strap (and therefore providing a configuration wherein the first end of the first knitted strap includes a greater number of wales than the second end of the first knitted strap); as doing so would allow the strap to form the desired tapered shape without the use of unsightly seams.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Sokolowski, and The Blue Mouse (as evidenced by TECHKnitting), as applied to claim 21 above, in view of Brach.
Regarding claim 24, Yoo, Sokolowski, and The Blue Mouse together teach the limitations of claim 21, as discussed above, and further teach wherein the sock may be formed of various elastomeric and non-elastomeric yarns, including yarns that incorporate two or more different materials (see paragraph 0028 of Yoo, and paragraphs 0050-0051 of Sokolowski), but fail to teach a construction wherein the elastomeric yarn is plated with the non-elastomeric body yarn such that the non-elastomeric body yarn is positioned on a technical face of the first knitted strap and the elastomeric yarn is positioned on a technical back of the first knitted strap. 
However, Brach teaches a plated knit fabric including an elastomeric yarn (18) and a non-elastomeric body yarn such as cotton (55; see column 1, line 15 – column 2, line 28; column 5, line 1 – column 6, line 15; and column 12, lines 18-64), wherein the elastomeric yarn is plated with the non- elastomeric body yarn such that the non-elastomeric body yarn is positioned on a technical face of the first knitted strap and the elastomeric yarn is positioned on a technical back of the first knitted strap (see Fig. 16 and column 12, lines 18-27), so as to allow the elastomeric yarn to be hidden from view in the finished knit article (see column 6, lines 10-16), and to provide a composite knitted fabric that has minimal distortion, consistent sizing, and a soft uniform feel (see column 12, lines 18-64).
Therefore, based on Brach’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the straps together taught by Yoo, Sokolowski, and The Blue Mouse to include a construction wherein the elastomeric yarn is plated with the non- elastomeric body yarn such that the non-elastomeric body yarn is positioned on a technical face of the first knitted strap and the elastomeric yarn is positioned on a technical back of the first knitted strap; as doing so would allow the elastomeric yarn to be hidden from view in the finished knit article; and would provide a composite knitted fabric that has minimal distortion, consistent sizing, and a soft uniform feel.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732